In an action inter alia to establish plaintiff’s ownership of certain realty by adverse possession, defendants appeal from so much of a judgment of the Supreme Court, Queens County, dated July 7, 1975, as, after a nonjury trial, granted judgment to plaintiff declaring her to be vested with an absolute title in fee simple to the subject realty. Judgment affirmed insofar as appealed from, with costs. In our view, plaintiff adduced sufficient evidence before the trier of the facts to substantiate her claim, by adverse possession, to the subject realty. Latham, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.